Per Curiam.
The decision of a single Justice upon matters of fact in an equity case will not be reversed unless it clearly appears that such decision is erroneous. The burden of showing the error lies on the appellant. Young v. Witham, 75 Maine, 536; Paul v. *31Frye, 80 Maine, 26; Sidelinger v. Bliss, 95 Maine, 316; Herlihy v. Coney, 99 Maine, 469.
Applying this well established rule, we cannot say that the sitting Justice was clearly wrong in his decision in this case. On the contrary, from a careful and painstaking examination of all the evidence adduced at the hearing we are rather inclined to the opinion that the defendant did not understand and appreciate, when he signed or affixed his cross to the paper, which was not fully read to him, although more or less discussed and explained to him, that he had thereby agreed to give without any compensation a deed of the right of way for the railroad to cross his homestead farm between his buildings and the river.
The evidence clearly shows that the defendant said he would never consent to give the right of way between his buildings and the river, and we are constrained to the conclusion of the sitting Justice that the paper which the defendant signed “presented a contract which he would not have signed had he fully understood it.”
Accordingly it is the opinion of the court that the entry in this case must be,

Appeal dismissed. Decree below affirmed.